NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CHARLES P. STEPHAN and                       )
CATHY J. STEPHAN,                            )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-1473
                                             )
HSBC BANK USA NATIONAL                       )
ASSOCIATION, as trustee for Wells            )
Fargo Asset Securities Corporation,          )
Mortgage Pass-Through Certificates,          )
Series 2007-8,                               )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Michael Alex Wasylik of Ricardo & Wasylik,
PL, Dade City, for Appellants.

Brittney Lauren Bell, Sara F. Holladay-
Tobias, Emily Y. Rottmann, and Ada Agusti
Hammond of McGuirewoods LLP,
Jacksonville, for Appellee.

PER CURIAM.


              Affirmed.


NORTHCUTT and VILLANTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.